EXHIBIT 10.20

CHANGE IN CONTROL AGREEMENT

THIS AGREEMENT (the “Agreement”) is made as of January 3, 2006 (the “Effective
Date”) by and between Darrell R. Rains (the “Employee”) and Georgia Bank & Trust
Company, a Georgia corporation (the “Bank”).

WHEREAS, the Employee is currently employed by the Bank, a wholly-owned
subsidiary of Southeastern Bank Financial Corporation (the “Company”); and

WHEREAS, the Bank desires to induce the Employee to continue in the employ of
the Bank by offering this agreement providing severance benefits to the Employee
upon a Change in Control (as defined below) of the Company or the Bank.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree as follows:

1. Definitions. For purposes of this Agreement, the following terms and
conditions shall have the meanings set forth in this Section 1:

(a) “Area” means the geographic area within the boundaries of Richmond and
Columbia Counties, Georgia. It is the express intent of the parties that the
Area as defined herein is the area where the Employee performs services on
behalf of the Bank as of the Effective Date.

(b) “Board of Directors” means the Board of Directors of the Company or the
Bank, as the context implies.

(c) “Business of the Company” means the business conducted by the Company and
the Bank which is the business of banking, including the solicitation of time
and demand deposits and the making of residential, consumer, commercial and
corporate loans.

(d) “Cause” means the occurrence of any of the following events: (i) conduct by
the Employee that is demonstrably likely to lead to material financial harm to
the Company or the Bank; (ii) conduct by the Employee of a fraudulent nature
against the Company or the Bank that resulted or was intended to result in
direct or indirect gain to or personal enrichment of the Employee; (iii) conduct
resulting in the conviction of the Employee of a felony; and (iv) conduct by the
Employee that results in the permanent removal of the Employee from his position
as an officer or an employee of the Company or the Bank pursuant to written
order by any regulatory agency with authority and jurisdiction over the Company
or the Bank, as the case may be.

(e) “Change in Control” means the occurrence of any of the following events on
or after the Effective Date:

 

154



--------------------------------------------------------------------------------

(i) within any twelve-month period (beginning on or after the Effective Date)
the persons who constitute the Board of Directors of the Company or the Bank
immediately before such twelve-month period (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of such Board of Directors;
provided, however, that any person becoming a director subsequent to the
Effective Date shall be deemed to be an Incumbent Director if that director was
elected to such Board of Directors by, or on the recommendation of or with the
approval of, at least two-thirds (2/3) of the directors who then qualified as
Incumbent Directors; and provided further that no director whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of directors shall be deemed an Incumbent
Director;

(ii) the consummation of a reorganization, merger or consolidation of the
Company or the Bank, with respect to which persons who were the stockholders of
the Company or the Bank, as the case may be, immediately prior to such
reorganization, merger or consolidation do not, immediately thereafter, own more
than fifty percent (50%) of the combined voting power entitled to vote in the
election of directors of the reorganized, merged or consolidated entity’s then
outstanding voting securities; or

(iii) the sale, transfer or assignment of all or substantially all of the assets
of the Company and the Bank to any third party.

(f) “Confidential Information” means data and information relating to the
Business of the Company (which does not rise to the status of a Trade Secret)
which is or has been disclosed to the Employee or of which the Employee became
aware as a consequence of or through its relationship to the Company and the
Bank and which has value to the Company and the Bank and is not generally known
to its competitors. Without limiting the foregoing, Confidential Information
shall include the following:

(i) all items of information that could be classified as a trade secret pursuant
to Georgia law;

(ii) the names, addresses and banking requirements of the customers of the
Company and the Bank and the nature and amount of business done with such
customers;

(iii) the names and addresses of employees and other business contacts of the
Company and the Bank;

(iv) the particular names, methods and procedures utilized by the Company and
the Bank in the conduct and advertising of their business;

(v) the applications, operating system, communication and other computer
software and derivatives thereof, including, without limitation, sources and
object codes, flow charts, coding sheets, routines, subrouting and related
documentation and manuals of the Company and the Bank; and

 

155



--------------------------------------------------------------------------------

(vi) marketing techniques, purchasing information, pricing policies, loan
policies, quoting procedures, financial information, customer data and other
materials or information relating to the Company’s and the Bank’s manner of
doing business.

Confidential Information shall not include any data or information that has been
voluntarily disclosed to the public by the Company or the Bank (except where
such public disclosure has been made by the Employee without authorization) or
that has been independently developed and disclosed by others, or that otherwise
enters the public domain through lawful means.

(g) “Good Reason” means, with respect to a voluntary resignation by the
Employee, any one of the following events, but only if such event first arose
within forty-five (45) days of such resignation, the Employee provided the
Employer with written notice of the event within fifteen (15) days after the
event occurred and an opportunity to cure for at least ten (10) business days
from its receipt of the notice and the circumstances continued, uncured, through
the effective date of the Employee’s resignation:

(i) a material diminution in the Employee’s position, authority or duties
effected by the Employer;

(ii) a material reduction in the Employee’s base salary rate or annual bonus
opportunity effected by the Employer; or

(iii) a requirement by the Employer that the Employee’s services be rendered
primarily at a location more than fifty (50) miles from August, Georgia.

(h) “Trade Secrets” means information, without regard to form, including, but
not limited to, technical or nontechnical data, formulas, patterns,
compilations, programs, devices, methods, techniques, drawings, processes,
financial data, financial plans, product plans or lists of actual or potential
customers or suppliers which (i) derives economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use, and (ii) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.

2. Term. The term of this Agreement (the “Term”) shall become effective as of
the Effective Date and shall remain in effect until the earliest of (a) the
Employee’s termination of employment with the Bank prior to a Change in Control;
(b) the twenty-fourth-month anniversary of the effective date of a Change in
Control if there has been no Qualifying Termination of Employment (as defined in
Section 3); (c) a termination of this Agreement pursuant to Section 18; or
(d) until all amounts that may be payable to the Employee pursuant to Section 3
below have been paid.

 

156



--------------------------------------------------------------------------------

3. Severance Benefits Upon Termination of Employment. If, while this Agreement
is in effect, the Employee (a) is involuntarily terminated by the Bank without
Cause within twenty (24) months following a Change in Control; or (b) resigns
his employment with the Bank for Good Reason within twenty-four (24) months
following such Change in Control (each, a “Qualifying Termination of
Employment”), the Bank shall pay to the Employee in a lump sum an amount equal
to two (2) times the sum of (i) the Employee’s annual base salary in effect at
the time of termination of employment and (ii) the largest annual bonus amount
paid to the Employee within the three calendar years preceding the calendar year
in which occurs the Change in Control (the “Lump Sum Payment. The Lump Sum
Payment is sometimes referred to in this Agreement as the “Severance Benefits.”
In no event shall the payment described in this Section 3 exceed the amount
permitted by Section 280G of the Internal Revenue Code, as amended (the “Code”).
Therefore, if the aggregate present value (determined as of the date of the
Change in Control in accordance with the provisions of Section 280G of the Code)
of both the Severance Benefits and all other payments to the Employee in the
nature of compensation which are contingent on a change in ownership or
effective control of the Company or the Bank or in the ownership of a
substantial portion of the assets of the Company or the Bank (the “Aggregate
Severance”) would result in a “parachute payment,” as defined under Section 280G
of the Code, then the Aggregate Severance shall not be greater than an amount
equal to 2.99 multiplied by Employee’s “base amount” for the “base period,” as
those terms are defined under Section 280G. In the event the Aggregate Severance
is required to be reduced pursuant to this Section 3, the Employee shall be
entitled to determine which portions of the Aggregate Severance are to be
reduced so that the Aggregate Severance satisfies the limit set forth in the
preceding sentence.

The Lump Sum Payment shall be paid to the Employee as soon as practicable
following the effective date of the Qualifying Termination of Employment. The
Bank shall be entitled to withhold appropriate employment and income taxes, if
required by applicable law, from any Severance Benefits that become payable.

4. Confidentiality.

(a) All Confidential Information and Trade Secrets and all physical embodiments
thereof received or developed by the Employee while employed by the Bank are
confidential to and are and will remain the sole and exclusive property of the
Company and the Bank. Except to the extent necessary to perform the duties
assigned to him by the Bank, the Employee will hold such Confidential
Information and Trade Secrets in trust and strictest confidence, and will not
use, reproduce, distribute, disclose or otherwise disseminate the Confidential
Information and Trade Secrets or any physical embodiments thereof and may in no
event take any action causing or fail to take the action necessary to prevent,
any Confidential Information and Trade Secrets disclosed to or developed by the
Employee to lose its character or cease to qualify as Confidential Information
or Trade Secrets.

 

157



--------------------------------------------------------------------------------

(b) The covenants of confidentiality set forth herein will apply during the term
of the Employee’s employment to any Confidential Information and Trade Secrets
disclosed by the Bank or developed by the Employee prior to or after the date
hereof. The covenants restricting the use of Confidential Information will
continue and be maintained by the Employee for a period of twelve (12) months
following termination of this Agreement. The covenants restricting the use of
Trade Secrets will continue and be maintained by the Employee following
termination of this Agreement for so long as permitted by the then-current
Georgia Trade Secrets Act of 1990, O.C.G.A. § 10-1-760, et. seq.

5. Noncompetition. The Employee agrees that, for twelve (12) months following
the Employee’s termination of employment, regardless of the reason, the Employee
will not (except on behalf of or with the prior written consent of the Bank),
within the Area, either directly or indirectly, on his own behalf or in the
service or on behalf of others, as an employee or in any other capacity which
involves duties and responsibilities similar to those undertaken for the Bank,
engage in any business which is the same as or essentially the same as the
Business of the Company.

6. Nonsolicitation. The Employee agrees that, for twelve (12) months following
the Employee’s termination of employment, regardless of the reason:

(a) the Employee will not (except on behalf of or with the prior written consent
of the Bank), on the Employee’s own behalf or in the service or on behalf of
others, solicit, divert or appropriate or attempt to solicit, divert or
appropriate, directly or by assisting others, any business from any of the
customers of the Bank, including actively sought prospective customers, with
whom the Employee has or had material contact during the last two (2) years of
the Employee’s employment, for purposes of providing products or services that
are competitive with those provided by the Company and the Bank; and

(b) the Employee will not on the Employee’s own behalf or in the service or on
behalf of others, solicit, recruit or hire away or attempt to solicit, recruit
or hire away, directly or by assisting others, any employee of the Bank with
whom the Employee has or had material contact during the last two (2) years of
the Employee’s employment, whether or not such employee is a full-time employee
or a temporary employee of the Bank and whether or not such employment is
pursuant to a written agreement and whether or not such employment is for a
determined period or is at will.

7. Remedies. The Employee agrees that, in addition to all remedies provided by
law or in equity, the Bank shall be entitled to specific performance of this
Agreement and to both temporary and permanent injunctions to prevent a breach or
contemplated breach by the Employee of the covenants in Sections 4, 5 and 6
hereof. If the Employee breaches his obligations pursuant to Sections 4, 5 or 6
hereof, the Employee will forfeit any amounts owed to the Employee under
Section 3 hereof which have not been paid to the Employee.

8. No Mitigation. No amounts or benefits payable to the Employee hereunder shall
be subject to mitigation or reduction by income or benefits the Employee
receives from other sources.

 

158



--------------------------------------------------------------------------------

9. Continued Employment. Nothing herein shall entitle Employee to continued
employment with the Bank or to continued tenure in any specific office or
position. The Employee’s employment with the Bank shall be terminable at the
will of the Bank, with or without Cause, subject to the terms of any other
written agreement as may be in effect between the parties.

10. Assignment. The rights and obligations of the Bank under this Agreement
shall inure to the benefit of the Bank’s successors and assigns. This Agreement
may be assigned by the Bank to any legal successor of the Bank or to an entity
which purchases all or substantially all of the assets of the Bank. In the event
the Bank assigns this Agreement as permitted by this Agreement and the Employee
remains employed by the assignee, the “Bank” as defined herein will refer to the
assignee and the Employee will not be deemed to have terminated employment
hereunder until the Employee terminates employment from the assignee.

11. Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be adjudicated through binding
arbitration before a single arbitrator in accordance with the Commercial
Arbitration Rules of the American Arbitration Association. The Bank and the
Employee agree that they will seek to enforce any arbitration award in the
Superior Court of Richmond County, Georgia. The decision of the arbitration
panel shall be final and binding upon the parties and judgment upon the award
rendered by the arbitration panel may be entered by any court having
jurisdiction. The Bank and the Employee agree to share equally the fees and
expenses associated with the arbitration proceedings, except as otherwise
provided by Section 12 below. [Employee must initial here: DRR]

12. Attorneys’ Fees. With respect to arbitration of disputes and if litigation
ensues between the parties concerning the enforcement of an arbitration award
and the Employee prevails in the dispute, the Bank will pay and be financially
responsible for all costs, expenses, reasonable attorneys’ fees and reasonable
expenses incurred by the Employee (or the Employee’s estate in the event of his
death) in connection with the dispute.

13. Notice. All notices, consents, waivers and other communications required or
permitted by this Agreement shall be in writing and shall be deemed given to a
party when (a) delivered to the appropriate address by hand or by nationally
recognized overnight courier service (costs prepaid); (b) sent by facsimile with
confirmation of transmission by the transmitting equipment; or (c) received or
rejected by the addressee, if sent by certified mail, return receipt requested,
in each case to the following addresses or facsimile numbers and marked to the
attention of the person (by name or title) designated below (or to such other
address, facsimile number or person as a party may designate by written notice
to the other parties):

 

If to the Bank, to the Bank at:    Mr. Ronald L. Thigpen, EVP    Georgia Bank &
Trust Company   

3530 Wheeler Road

Augusta, Georgia. 30909

  

 

159



--------------------------------------------------------------------------------

If to the Employee, to the Employee at:    Mr. Darrell R. Rains       3515
Wheeler Road       Augusta, Georgia 30909   

14. Headings. Sections or other headings contained herein are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

15. Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof.

16. Severability. In the event that one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby.

17. Applicable Law and Choice of Forum. This Agreement shall be construed and
enforced under and in accordance with the laws of the State of Georgia. The
parties agree that any appropriate state or federal court located in Richmond
County, Georgia shall have exclusive jurisdiction of any case or controversy
arising under or in connection with Sections 4 through 7 of this Agreement shall
be a proper forum in which to adjudicate such case or controversy. The parties
consent and waive any objection to the jurisdiction or venue of such courts.

18. Amendment. This Agreement may not be modified, amended, supplemented or
terminated except by a written agreement between the Bank and the Employee.

19. Survival. The provisions of Sections 4, 5, 6, 7, 11, 12, 17 and 20 above
shall survive, as necessary, the expiration of the Term or any other termination
of this Agreement.

20. Confidentiality and Professionalism. Employee represents and agrees that
Employee will keep the terms, amount, value, and nature of consideration paid to
Employee, and the fact of this Agreement completely confidential, and that
Employee will not hereafter disclose any information concerning this Agreement
to anyone other than Employee’s immediate family and professional
representatives who will be informed of and bound by this confidentiality
clause.

[Remainder of page intentionally left blank]

 

160



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement as of the
date and year first above written.

 

THE BANK:

Georgia Bank & Trust Company

 

By:   /s/ R. Daniel Blanton Print Name: R. Daniel Blanton Title: President & CEO

 

EMPLOYEE: /s/ Darrell R. Rains Darrell R. Rains

 

161